        Case 1:19-cr-00328-JSR Document 25 Filed 09/03/19 Page 1 of 5   1
     J856OREC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                19 CR 328(JSR)

5    MARIO AMILCAR ESTRADA ORELLANA
     and JUAN PABLO GONZALEZ
6    MAYORGA,

7                     Defendants.                   Conference

8    ------------------------------x
                                                   New York, N.Y.
9                                                  August 5, 2019
                                                   4:30 p.m.
10

11   Before:

12
                              HON. JED S. RAKOFF,
13
                                                   District Judge
14
                                   APPEARANCES
15
     GEOFFREY S. BERMAN
16        United States Attorney for the
          Southern District of New York
17   BY: JASON RICHMAN
          Assistant United States Attorney
18
     LAW OFFICES OF ROBERT FEITEL, P.L.L.C.
19        Attorneys for Defendant Estrada
     BY: ROBERT A. FEITEL
20
     JESSE SIEGEL, ESQ.
21        Attorney for Defendant Mayorga

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00328-JSR Document 25 Filed 09/03/19 Page 2 of 5      2
     J856OREC

1              (Case called)

2              THE DEPUTY CLERK:     Will everyone please be seated and

3    will the parties please identify themselves for the record.

4              MR. RICHMAN:    Your Honor, good afternoon.       Jason

5    Richman for the government.

6              THE COURT:    Good afternoon.

7              MR. FEITEL:    You're this is a more mundane matter that

8    was previously on your Honor's calendar.         Robert Feitel for

9    defendant Mario Estrada, and your Honor excluded my client's

10   presence upon submission of a letter.

11             THE COURT:    Yes.

12             MR. SIEGEL:    Good afternoon Jesse Siegel for Mr.

13   Gonzalez Mayorga.

14             THE COURT:    Good afternoon.     Please be seated.

15             So I think all that remains to do is set a trial date.

16             How long a trial does the government contemplate?

17             MR. RICHMAN:    Your Honor, cognizant of how quickly

18   your Honor moves, a week with the outside chance of bleeding

19   into a second week; but I think we can probably conclude things

20   within five trial days.

21             THE COURT:    Does counsel agree with that?

22             MR. FEITEL:    Your Honor, I think the government always

23   exaggerates how much time they are asking for because they

24   figure the court would cut it down and they want to protect the

25   record.   Mr. Richman is a particularly candid prosecutor.          I am


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00328-JSR Document 25 Filed 09/03/19 Page 3 of 5           3
     J856OREC

1    sure that is probably right.       I think I will need a half a day

2    for defense case.

3              MR. SIEGEL:    It seems reasonable, Judge.

4              THE COURT:    So let's see what we have available.         I

5    have a trial starting September 9th that is going to go for

6    three weeks.    So we can do October.      I have a trial

7    October 7th, but I honestly think that will probably be a plea.

8    So we can do October 7th.      Now there is the Jewish holiday of

9    Yom Kippur in the middle of the work.

10             THE DEPUTY CLERK:     You also will be sitting by

11   designation in Seattle.

12             THE COURT:    No.   That is October 21st.

13             THE DEPUTY CLERK:     Yes.   Sorry.

14             THE COURT:    I think the latest date I could give you

15   consistent with the Speedy Trial Act would be starting on

16   Wednesday, November 6th and then the entire next week.             So we

17   would have more than a week.

18             MR. RICHMAN:    Your Honor, coincidentally we put our

19   heads together before today's proceeding and we had prepared to

20   propose to the Court November 4th, which I guess is that

21   Monday.

22             THE COURT:    The only reason why I don't want to give

23   you November 4th is that I am sitting on the Second Circuit --

24   that November 4th and November 5th.        While of course that will

25   prevent me from doing more important work, perhaps that will be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00328-JSR Document 25 Filed 09/03/19 Page 4 of 5       4
     J856OREC

1    a trifle embarrassing.      So November 6th sounds good if everyone

2    can sit.

3               MR. RICHMAN:    That's fine, your Honor.

4               MR. SIEGEL:    Judge, my co-counsel Mr. Sporn told me

5    that he has a trial which he thinks is very certain to go

6    beginning on November 12th.      So it is really cutting it pretty

7    close.

8               THE COURT:    How about this:    Why don't we pick the

9    jury on Monday, November 4th.       We can do that in the afternoon

10   and have opening statements if we have time.         And then on the

11   afternoon of November 5th, we can get the first witness on the

12   stand and that way, given the government's predictions how long

13   it will take, we'll be through in time for your colleague.

14              MR. SIEGEL:    I think that would work.

15              THE COURT:    So that's what we'll do.      We'll start the

16   trial November 4th, but it will be in the afternoon of the 4th

17   and the 5th and then full days thereafter.

18              Pursuant to Section 3161 of Title 18, I will exclude

19   the calculations under the Speedy Trial Act all time between

20   now and November 4th finding such time is necessary to prepare

21   for trial.    For those, and other reasons, it is in the best

22   interest of justice in excluding such time and substantially

23   outweighs the interests of the public and defendants in a

24   speedy trial.

25              Anything else we need to take up today?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00328-JSR Document 25 Filed 09/03/19 Page 5 of 5    5
     J856OREC

1              MR. RICHMAN:    Your Honor, in the interest of

2    overdisclosure, I am informing the Court I am extremely

3    fungible and someone else will be doing the trial; but to

4    notify the Court that myself and AUSA Laroche who is also on

5    this case are both on trial and I am not asking for anything as

6    to the date but I am notifying the Court.

7              THE COURT:    Thank you for bringing that to my

8    attention.

9              Anything from defense?

10             MR. FEITEL:    No.   Although, I disagree.      I don't

11   believe Mr. Richman is completely fungible.         So I would

12   disagree with Mr. Richman.

13             MR. RICHMAN:    Thank you, your Honor.

14             THE COURT:    Thanks a lot.

15                                      o0o

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
